DETAILED ACTION

Claim Objections
The amended claims dated 28 April 2020 are found to be non-compliant as they do not adhere to CFR 1.121(c)(2).  At least claim 1 includes changes which are not marked.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a breather pipe.
Group II, claim(s) 5-11, drawn to a lower drain pipe.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Upon election of Group I a species election is required.
The species are as follows: 
Species Ia, claim(s) 2
Species Ib, claim(s) 3 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 4 appear generic to Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a tank made of resin, wherein a tubular projection projecting to an inside and an outside of a wall surface of a tank body that has a barrier layer is provided at the wall surface, and an end edge of the barrier layer is molded integrally with an outer peripheral resin part of the tubular projection, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakamura (US 20020011490).  
Nakamura discloses a tank made of plastic material (resin), wherein a component part 22 & seal member 6 (tubular projection) projecting to an inside and an outside of a wall surface of a tank main body 21 (tank body) that has a barrier layer 21a is provided at the wall surface, and an end edge of the barrier layer 21a is molded integrally with an outer peripheral resin part of the component part 22 & seal member 6 (tubular projection) (see annotated fig. 3 below and P. 0034-0036).

    PNG
    media_image1.png
    626
    483
    media_image1.png
    Greyscale

Group Ia and Ib lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Karsch (US 20160059477) in view of Muto (US 20090101642).  
Karsch discloses a tank made of thermoplastic material (resin) (P. 0001), wherein a connection nipple 14 has a tubular projection projecting to an inside and an outside of a wall surface of a tank body that has a EVOH layer 7 (barrier layer) (fig. 1) is provided at the wall surface, and an end edge of the barrier layer is contacts an outer peripheral part of the tubular projection, wherein an encircling collar 16 (securing part) to and from which a gas-liquid separation chamber is able to be attached and detached is provided at the tubular projection, and the encircling collar 16 (securing part) has an attachment base that is larger than a width of a lead-through 15 (hole) of the EVOH layer 7 (barrier layer) and is provided to cover the lead-through 15 (hole) from the inside of the tank wall surface, wherein the connection nipple 14 is secured by a nut 20 (see annotated fig. 3 below).
Karsch does not disclose an end edge of the barrier layer being molded integrally with an outer peripheral resin part of the tubular projection.
Muto teaches a first fuel tank 20 having a fuel inlet component 51 formed by injection molding or the like using polyethylene resin or the like and having a level plate portion 53 integrated with an outer level plate portion 61 of the first fuel tank 20 (see fig. 5 and P. 0036 & 0039).
It would have been obvious to one of ordinary skill in the art to have made the connection nipple 14 and therefore outer peripheral part of the tubular projection out of a polyethylene resin and to have integrally molded the connection nipple 14 and the tank, as taught by Muto, resulting in the end edge of the EVOH layer 7 (barrier layer) being molded integrally with an outer peripheral resin part of the tubular projection in order to provide a redundant attachment between the tank and connection nipple 14 to more securely restrain the connection nipple 14 from separation, especially in the case of damage to the nut 20 or thread 19 of the connection nipple 14.

    PNG
    media_image2.png
    378
    396
    media_image2.png
    Greyscale


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736